Per Curiam.
A careful reading of the deposition discloses that there is no merit in this application. A judgment was entered on the verdict oí a jury more than a year ago against the above-named defendants by default. It is not denied that these defendants knew of the date of the trial of the cause. There must be some certainty to a verdict. A verdict ought not he disturbed unless, under the circumstances of the present case, it is made to appear that the court was imposed or some fraud practiced. Neither of these elements is present here. The claim made is that the defendant George J. Teachen had sent a telegram addressed to the court saying that he was unable to attend because of the serious illness of his mother. It is quite evident that the trial judge did not receive the telegram, for no mention was made by him, and, in fact, the trial proceeded to an end. Moreover, the defendant, although he knew that an action was pending against him, and that the trial was imminent, took no further concern to *636ascertain what the result was, and, accordingly to the facts as they appear, made no effort to have the verdict set aside, until he was taken upon a capias ad satisfaciendum to satisfy the judgment obtained by him more than a year ago.
We think, under the circumstances, the rule to show cause should be discharged.